DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-12, and 16-18 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Hui (US. Pub. No. 2019/0014043 A1)

	Regarding claim 7, Hui teaches a method, comprising: 
receiving description of available resource from a first node within the network (see Hui, fig. 5, 508, para. [0066]); 
determining that a second node is unable to complete a task (see Hui, fig. 5, 504, para. [0065]); and 
assigning the task to the first node in response to determining that the first node can complete the task based on the description (see Hui, fig. 5, 510; para. [0067]).

Regarding claim 8, Hui teaches the method of claim 7, wherein the steps of receiving, determining, and assigning are implemented at the second node (see Hui, fig. 1, router 102).

Regarding claim 9, Hui teaches the method of claim 7, further comprising transmitting, by the second node, a request for resource identification to other nodes within the network (see Hui, fig. 5, 506, para. [0066]).

Regarding claim 10, Hui teaches the method of claim 9, the receiving description being in response to the request (see Hui, fig. 5, 506, 508, para. [0066]). 

Regarding claim 11, Hui teaches the method of claim 9, the assigning the task including identifying the first node based on one or more criteria (see Hui, fig. 5, 510, para. [0067], mapping).

Regarding claim 12, Hui teaches the method of claim 11, the one or more criteria including initial node to reply to the request (see Hui, fig. 5, 508, para. [0066]).

Regarding claim 16, Hui teaches the method of claim 7, further comprising receiving data payload relevant to the task (see Hui, fig. 5, 502), wherein the data payload including sensor data when the resource is a required sensor (see Hui, para. [0072,75]).

Regarding claim 17, Hui teaches the method of claim 7, the resource being a resource selected from a group of resources consisting of: a sensor type, a temperature sensor, a moisture sensor, an acceleration sensor, a communication interface, a Bluetooth communication interface, a LoRa communication interface, a cellular communication interface, a power resource, a mains power source, and a battery power source (see Hui, fig. 7, wireless 724).

Regarding claim 18, Hui teaches the method of claim 7, the second node having a master node role in the network; the task being taking over the master node role (see Hui, fig. 3, 310, 314, para.  [0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Ganton et al. (US. Pub. No. 2019/0075518 A1; hereinafter “Ganton”).

Regarding claim 19, Hui teaches a wireless node, the wireless node configured to exist in a network comprising a plurality of wireless nodes (see Hui, fig. 1, router/end devices 102, 104, 106), comprising: 
a processor (see Hui, fig. 7, processor 702,704); and 
memory storing computer readable instructions that when executed by the processor cause the tape node to implement operations (see Hui, fig. 7, memory 712), the operations comprising:
receiving description of available resource from another wireless node of the plurality of tape nodes (see Hui, fig. 5, 508, para. [0066]); and
assigning a task to the another wireless node in response to determining that the another node can complete the task based on the description (see Hui, fig. 5, 510; para. [0067]). 
Hui is silent to teaching that the wireless node is a tope node. 
In the same field of endeavor, Ganton teaches a wireless node is a wireless tape node (see Ganton, para. [0080-81]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hui with the teaching of Ganton in order to improve wireless communication and implement package tracking (see Ganton, para. [0003-5]). 

Regarding claim 20, the combination of Hui and Ganton teaches the tape node of claim 19, the instructions, when executed by the processor, implementing further operations comprising: determining that the tape node cannot complete the task (see Hui, fig. 5, 504, para. [0065]). 

Regarding claims 21-23, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 9, 10 and 13, respectively. 

Regarding claim 24, the combination of Hui and Ganton teaches the tape node of claim 19, the resource being a communication interface (see Hui, fig. 7, wireless radio 724).

Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baroudi et al. (US. Pub. No. 2019/0098578 A1; hereinafter “Baroudi”) in view of Ganton.

Regarding claim 25, Baroudi teaches a method for hierarchy definition of a plurality of wireless nodes in a network (see Baroudi, fig. 1B, 28), comprising: 
while a first wireless node of the plurality of wireless nodes is designated a master node role (See Baroudi, fig. 28, S2810, para. [0166]): 
at the first wireless node, monitoring battery level of the first wireless node and at least one additional wireless node of the plurality of wireless nodes (See Baroudi, fig. 28, S2840, para. [0169]); and, 
transmitting a master node task to the at least one additional wireless node based on the battery level thereof (see Baroudi, fig. 28, S2850, para. [0170]).
In the same field of endeavor, Ganton teaches a wireless node is a wireless tape node (see Ganton, para. [0080-81]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Baroudi with the teaching of Ganton in order to improve wireless communication and implement package tracking (see Ganton, para. [0003-5]). 

Regarding claim 26, the combination of Baroudi and Ganton teaches the method of claim 25, wherein: 
the first wireless node comprises a first communication interface (see Baroudi, fig. 23, short range 2307); 
another of the plurality of wireless nodes having a second communication interface, the second communication interface being longer range than the first communication interface (see Baroudi, fig. 23, wireless 2301).

Regarding claim 27, the combination of Baroudi and Ganton teaches the method of claim 25, wherein: 
the first wireless node comprises a first communication interface (see Baroudi, fig. 23, wirelss 2301); 
another of the plurality of wireless nodes having a second communication interface, the second communication interface being shorter range than the first communication interface (see Baroudi, fig. 23, short range 2307).

Regarding claim 28, the combination of Baroudi and Ganton teaches the method of claim 25, wherein at least some of the plurality of wireless nodes are battery powered (See Baroudi, para. [0051]). 

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui and Ganton as applied to claim 11 above, and further in view of Baroudi.

Regarding claim 13, the combination of Hui and Ganton teaches the method of claim 11. 
The combination of Hui and Ganton is silent to teaching that wherein the one or more criteria including battery level of nodes that reply to the request.
In the same field of endeavor, Baroudi teaches a method wherein the one or more criteria including battery level of nodes that reply to the request (See Baroudi, fig. 28, S2840, para. [0169]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hui and Ganton with the teaching of Baroudi in order to improve power consumption in mesh sensor network and wireless communication (see Baroudi, para. [0012]). 

Regarding claim 14, the combination of Hui and Ganton teaches the method of claim 11. 
The combination of Hui and Ganton is silent to teaching that wherein the one or more criteria including one or more of: physical location of nodes that reply to the request; and available resources, other than a requested resource, of nodes that reply to the request.
In the same field of endeavor, Baroudi teaches a method wherein the one or more criteria including one or more of: physical location of nodes that reply to the request; and available resources, other than a requested resource, of nodes that reply to the request (See Baroudi, fig. 28, S2840, para. [0169]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hui and Ganton with the teaching of Baroudi in order to improve power consumption in mesh sensor network and wireless communication (see Baroudi, para. [0012]). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui and Ganton as applied to claim 11 above, and further in view of Polo et al. (US. Pub. No. 2016/0088424 A1; hereinafter “Polo”).

Regarding claim 15, the combination of Hui and Ganton teaches the method of claim 7. 
The combination of Hui and Ganton is silent to teaching that comprising receiving indication of the task being completed by the first node.
In the same field of endeavor, Polo teaches a method comprising receiving indication of the task being completed by the first node (see Polo, fig. 7, 738, Ack bit, para. [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hui and Ganton with the teaching of Polo in order to improve wireless sensor networks and ensure communication quality (see Polo, para. [0003]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walden (2018/0374127), Khoche (2018/0165568), Joshi (2008/0040481) wireless mesh sensor networks. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648